Citation Nr: 1110055	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  05-03 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder to include as secondary to the Veteran's service-connected left knee disorder. 

2.  Entitlement to service connection for a low back disorder to include as secondary to the Veteran's service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from February 1985 to February 1988. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from August 2004 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in April 2009 at which time the claim was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that right knee and back disorders are secondary to his service-connected left knee disorder.  As above, this case was previously before the Board in April 2009 at which time the claim was remanded for further development.  Significantly, it was noted that while July 2004 and May 2007 VA medical examinations contained opinions that the Veteran's back and right knee disorders are less likely than not related to his left knee condition, these opinions do not address the question of whether the Veteran's service-connected left knee disorder, alone or with other service-connected disabilities, may have aggravated his back and/or right knee disorders.  As such, the claim was remanded to obtain an opinion as to whether the Veteran's service-connected left knee disorder aggravated his back and/or right knee disorders.  

Pursuant to the April 2009 remand, the Veteran was afforded a VA examination in June 2009.  Unfortunately, the June 2009 VA examiner did not provide the requested aggravation opinion with regard to the right knee claim.  Also, while the examiner did provide an aggravation opinion with regard to the low back, the examiner failed to provide a rationale with regard to this opinion.  

Given the foregoing, the Board finds that compliance with the April 2009 remand has not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.  

Also, during the June 2009 examination the Veteran reported that he was in receipt of Social Security disability benefits since January 2009.  However, neither the administrative decision nor the medical records underlying this award are on file.  On remand, efforts must be made to obtain those records.  See 38 U.S.C.A. § 5103A (West 2002); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).
  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's January 2009 award for disability benefits.  Once obtained, all documents must be permanently associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims folder.

2.  Afford the June 2009 VA examiner the opportunity to supplement his/her report and opine as to the following:  

(a) Is it at least as likely as not that the Veteran's service-connected left knee disorder aggravated any currently diagnosed right knee disorder?

(b) Is it at least as likely as not that the Veteran's service-connected left knee disorder aggravated any currently diagnosed low back disorder?

The claims file should be made available to the examiner for review.  

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of back or right knee disability present (i.e., a baseline) before the onset of the aggravation.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.

If the June 2009 VA examiner is unavailable or determines that the requested opinion cannot be provided without an examination, the AMC/RO should schedule the Veteran for a new VA examination and direct the new examiner to include an opinion as to the questions addressed above.

3.  When the requested development has been completed the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


